JOHNSON, J.
In this dissolution of marriage proceeding, the wife appeals from an amendment of the decree by the trial court which she claims orders the surname of the parties’ minor child changed from Lucero, the wife’s maiden surname, to Ramirez, the husband’s surname.
The petition for dissolution recites that the parties have one minor child named Mary Helen Lucero. The petition was personally served upon the husband who filed no response. The wife was granted a decree of dissolution by default, and her counsel prepared a decree, again reciting that the child of the parties is named Mary Helen Lucero. The court, on its own motion, altered the decree to recite that the child’s name is Mary Helen Ramirez, believing that her surname was that of her natural father by operation of law. The wife moved the court for reconsideration of its amendment, accompanying the motion with an affidavit that the child has been known by the name Mary Helen Lucero since birth. The husband was served with a copy of the motion, and again did not respond.
The provision of the decree reciting the name of the parties, including the name of the minor child, was informational only and had no force and effect of itself. Likewise, the court’s action in altering the provision to show a different name did not have the effect of legally determining the child’s name. The wife alleged, and the husband, by failing to answer either the petition or the motion, admitted the child’s name was that appearing in the petition. The dissolution decree should conform with the petition. The child’s name was not at issue in this proceeding.
Affirmed as modified. No costs to either party.